Exhibit 10.3

 

FOURTH AMENDMENT TO SHIELDS

CONSULTING AGREEMENT

 

This is a fourth amendment (“Fourth Amendment”) to the Consulting Agreement by
and between Navigation Technologies Corporation (“NavTech”) and T. Russell
Shields (“Shields”) dated October 15, 2000, the First Amendment thereto dated
September 15, 2001 (collectively the “Agreement”), the Second Amendment thereto
dated October 15, 2002, and the Third Amendment thereto dated October 15, 2002,
and is effective April 15, 2003, subject to approval from the NavTech Board of
Directors.

 

1.             Term.  The Term of Section 2 of the Agreement is hereby extended
to April 15, 2004.

 

2.             Compensation.  Section 4 of the Agreement is amended and restated
in its entirety as follows:

 

“4. Compensation.  NavTech will pay Shields (a) a flat fee of $3000 month for
the General Support under Section 6 below, plus (b) $300 per hour for any
additional consulting services that Shields performs for NavTech under Section 3
above, which compensation is payable by NavTech to Shields no later than 30 days
after receipt by NavTech of an invoice from Shields.”

 

3.             General Support.  Section 6 of the Agreement is amended and
restated in its entirety as follows:

 

“In addition to the consulting services under Section 3 above, Shields will: (a)
assist the NavTech President in general reviews and advice to him and NavTech
executives; (b) support NavTech in general industry and customer relations; and
(c) promptly inform the NavTech President of all scheduled meetings he has with
actual and potential customers and suppliers of NavTech which are on a list
supplied to Shields by the NavTech President from time to time, but not the
subject matter thereof unless there is substantive discussion about NavTech.
 The services under subparts (a)-(c) are referred to as “General Support”.  The
General Support services under subparts (a) and (b) will be undertaken under the
direction of the NavTech President, and is expected to take an average of about
5 to 10 hours per month of Shields’ time.”

 

4.             Communications and Travel.  Sections 7 and 8 of the Agreement are
deleted in their entirety.

 

5.             Notices.  The NavTech address and fax information under Section
20 is amended to read as follows:

 

“If to NavTech, at:

 

Navigation Technologies Corporation

 

 

Attn: General Counsel

 

 

The Merchandise Mart, Suite 900

 

 

Chicago, IL  60654

 

--------------------------------------------------------------------------------


 

 

 

Fax: (312) 894-7212”

 

In witness whereof, each of the parties has executed this Fourth Amendment as of
the date first written above.

 

 

 

T. Russell Shields

 

 

 

 

 

 

 

 

/s/ T. Russell Shields

 

 

 

 

 

 

 

 

 

Navigation Technologies Corporation

 

 

 

 

 

 

 

 

/s/ Judson C. Green

 

 

 

 

 

2

--------------------------------------------------------------------------------